                                                                                                        FILED
                                                                                               2020 Mar-13 PM 03:16
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

    MICHAEL MCDOWELL,                             )
                                                  )
         Plaintiff,                               )
                                                  )
    v.                                            )    Case No. 5:18-cv-1998-GMB
                                                  )
    ANDREW M. SAUL, 1 Commissioner,               )
    Social Security Administration,               )
                                                  )
         Defendant.                               )

                      MEMORANDUM OPINION AND ORDER

         Plaintiff Michael McDowell filed an application for disability insurance

benefits in 2015. His alleged disability onset date is April 15, 2015. McDowell’s

application was denied at the initial administrative level. He then requested a

hearing before an Administrative Law Judge (“ALJ”). The ALJ held a hearing on

November 28, 2017 and denied McDowell’s claims on January 17, 2018. McDowell

requested a review of the ALJ’s decision by the Appeals Council, which declined

review on October 16, 2018. As a result, the ALJ’s decision became the final

decision of the Commissioner of the Social Security Administration (the

“Commissioner”) as of October 16, 2018.



1
 Andrew M. Saul became the Commissioner of Social Security on June 5, 2019. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Saul is substituted for Nancy Berryhill as the proper
defendant in this case.
      McDowell’s case is now before the court for review pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3). Under 28 U.S.C. § 636(c)(1) and Rule 73 of the Federal

Rules of Civil Procedure, the parties have consented to the full jurisdiction of a

United States Magistrate Judge. Based on a review of the parties’ submissions, the

relevant law, and the record as a whole, the court concludes that the decision of the

Commissioner is due to be AFFIRMED.

                          I. STANDARD OF REVIEW

      The court reviews a Social Security appeal to determine whether the

Commissioner’s decision “is supported by substantial evidence and based upon

proper legal standards.” Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

The court will reverse the Commissioner’s decision if it is convinced that the

decision was not supported by substantial evidence or that the proper legal standards

were not applied. Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). The

court “may not decide the facts anew, reweigh the evidence, or substitute its

judgment for that of the Commissioner,” but rather “must defer to the

Commissioner’s decision if it is supported by substantial evidence.” Miles v. Chater,

84 F.3d 1397, 1400 (11th Cir. 1997) (citation and internal quotation marks omitted).

“Even if the evidence preponderates against the Secretary’s factual findings, [the

court] must affirm if the decision reached is supported by substantial evidence.”

Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Moreover, reversal is not



                                         2
warranted even if the court itself would have reached a result contrary to that of the

factfinder. See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991).

      The substantial evidence standard is met “if a reasonable person would accept

the evidence in the record as adequate to support the challenged conclusion.”

Holladay v. Bowen, 848 F.2d 1206, 1208 (11th Cir. 1988) (quoting Boyd v. Heckler,

704 F.2d 1207, 1209 (11th Cir. 1983)). The requisite evidentiary showing has been

described as “more than a scintilla, but less than a preponderance.” Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The court must scrutinize the entire

record to determine the reasonableness of the decision reached and cannot “act as

[an] automaton[] in reviewing the [Commissioner’s] decision.” Hale v. Bowen, 831

F.2d 1007, 1010 (11th Cir. 1987). Thus, the court must consider evidence both

favorable and unfavorable to the Commissioner’s decision. Swindle v. Sullivan, 914

F.2d 222, 225 (11th Cir. 1990).

      The court will reverse the Commissioner’s decision on plenary review if the

decision applies incorrect law or fails to provide the court with sufficient reasoning

to determine that the Commissioner properly applied the law. Grant v. Astrue, 255

F. App’x 374, 375–76 (11th Cir. 2007) (citing Keeton v. Dep’t of Health & Human

Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)). There is no presumption that the

Commissioner’s conclusions of law are valid. Id.




                                          3
            II. STATUTORY AND REGULATORY FRAMEWORK

      To qualify for disability benefits, a claimant must show the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. §§ 423(d)(1)(A) & 416(i). A physical or mental impairment is “an

impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrated by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). The claimant bears the

burden of proving that he is disabled, and is responsible for producing evidence

sufficient to support his claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th

Cir. 2003).

      A determination of disability under the Social Security Act requires a five-

step analysis. 20 C.F.R. § 404.1520(a). The Commissioner must determine in

sequence:

      (1) Is the claimant presently unable to engage in substantial gainful
          activity?
      (2) Are the claimant’s impairments severe?
      (3) Do the claimant’s impairments satisfy or medically equal one of the
          specific impairments set forth in 20 C.F.R. Pt. 404, Subpt. P,
          App. 1?
      (4) Is the claimant unable to perform her former occupation?
      (5) Is the claimant unable to perform other work given her residual
          functional capacity, age, education, and work experience?



                                          4
See Frame v. Comm’r, Soc. Sec. Admin., 596 F. App’x 908, 910 (11th Cir. 2015).

“An affirmative answer to any of the above questions leads either to the next

question, or, [at] steps three and five, to a finding of disability. A negative answer

to any question, other than at step three, leads to a determination of ‘not disabled.’”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986) (quoting 20 C.F.R.

§ 416.920(a)−(f)). “Once the finding is made that a claimant cannot return to prior

work the burden of proof shifts to the Secretary to show other work the claimant can

do.” Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995) (citing Gibson v. Heckler,

762 F.2d 1516 (11th Cir. 1985)).

                        III. FACTUAL BACKGROUND

      Michael McDowell lives in Higdon, Alabama with his wife. R. 44. He was

56 years old at the time of the ALJ’s decision. R. 44. His primary complaints are

arthritis, depression, and a back injury. R. 219

      McDowell graduated from high school. R. 45. He also took a welding class

in high school. R. 45. He worked as a printing machine operator at Rock Ten

Company from 1983 until the company went out of business in 2009. R. 50. After

that, he worked in carpentry. R. 53. He worked as a printer operator for M&M

Industry from January 2013 to May 2014. R. 52. McDowell last worked as a parts

deliverer for Advance Auto Parts. R. 46.

      McDowell’s medical record is not extensive. He submitted treatment records



                                           5
from Dr. Andrew Hodges spanning May 2016 through October 2017. R. 316–43.

He also submitted hospital records from Highland Medical Center from encounters

on May 30, 2017 and October 23, 2017. R. 344–59. The record also contains a

consultative evaluation performed by Dr. John Larry. R. 302–15. Dr. Robert Estock

and Dr. Robert Heilpern reviewed McDowell’s medical records and developed an

opinion for McDowell’s disability insurance benefits claim at the initial level.

R. 82–95.

      The ALJ held a hearing in McDowell’s case on November 28, 2017. R. 31.

During the hearing, the ALJ posed the following hypothetical to a Vocational Expert

(“VE”):

      For the following hypothetical questions, please consider an individual
      the same age, education and work experience as Mr. McDowell. For
      hypothetical number one, I would like you to consider that such an
      individual can lift and carry 50 pounds occasionally, and 25 pounds
      frequently. Can stand and or walk with normal breaks for a total of six
      hours in an eight-hour work day. Sit with normal breaks for a total of
      six hours in an eight-hour work day. Pushing and pulling is the same
      as for lifting and carrying. Frequently climb ramps and stairs, never
      climb ladders, ropes and scaffolds. Frequently balance, stoop, kneel,
      crouch and crawl. Should avoid concentrated exposure to moving
      unguarded machinery and unprotected heights.

R. 76–77.    The VE testified that this hypothetical individual could perform

McDowell’s past work as an auto part deliverer. R. 77. The VE also testified that

this individual could perform other work in the national economy. R. 77.

Specifically, the VE testified that this individual could work as a hand packager,



                                        6
dishwasher, and janitor. R. 77.

      The ALJ then asked whether the hypothetical individual could perform work

if limited to reaching frequently at the shoulder level with the right upper extremity,

if only able to climb ramps and stairs occasionally, and if required to avoid

concentrated exposure to extreme cold. R. 77–78. The VE testified that this

individual could not perform any of McDowell’s past work, but that he could

perform other occupations in the national economy—specifically, hand packager,

dishwasher, or janitor. R. 78. The ALJ also posed the following hypothetical:

      Go back to hypothetical number one and make some changes there.
      Again, we’re going to say occasional with the ramps and stairs, avoid
      concentrated exposure to extreme cold. Frequently reach shoulder level
      with right upper extremities and frequently handle, finger and feel.

R. 79. The VE testified that this individual could perform work as a hand packager,

dishwasher, or janitor, but would be precluded from McDowell’s past auto parts

deliverer job because of the need to avoid exposure to extreme cold. R. 79. The VE

further testified that this hypothetical individual could not find employment if he

would be working off task 15 percent of the day, or if he would be expected to miss

more than one day of work per month on a sustained basis. R. 78.

      The ALJ issued her decision on January 17, 2018. R. 20. Under step one of

the five-step evaluation process, the ALJ found that McDowell has not engaged in

substantial gainful activity since April 15, 2015. R. 12. The ALJ concluded that

McDowell suffers from the severe impairment of degenerative disc disease under 20

                                          7
C.F.R. § 404.1520(c). R. 12. The ALJ concluded at step three of the analysis that

none of McDowell’s impairments satisfy or medically equal the severity of one of

those listed in the applicable regulations. R. 14.

       At steps four and five, the ALJ found that McDowell has the residual

functional capacity (“RFC”) to perform medium level work with some limitations.2

Specifically, the ALJ determined the following:

       After careful consideration of the entire record, the undersigned finds
       that, through the date last insured, the claimant has the residual
       functional capacity to perform medium work . . . except the claimant
       can lift carry fifty pounds occasionally and twenty-five pounds
       frequently.     He can stand and/or walk (with normal breaks)
       approximately six hours in an eight-hour workday. The claimant can
       push/pull fifty pounds occasionally and twenty-five pounds frequently.
       The claimant can frequently climb ramps and stairs, but never climb
       ladders, ropes, or scaffolds. He can frequently balance, stoop, kneel,
       crouch, and crawl. The claimant should avoid all exposure to hazards
       such as moving unguarded machinery and unprotected heights.

R. 15. Ultimately, the ALJ determined that McDowell is able to perform past

relevant work as an auto parts deliverer at the medium exertional level. R. 18.

Therefore, the ALJ concluded that McDowell is not disabled within the meaning of

the Social Security Act. R. 20. Based on these findings, she denied McDowell’s

claims. R. 20.




2
 “Medium work involves lifting no more than 50 pounds at a time with frequent lifting or carrying
of objects weighing up to 25 pounds. If someone can do medium work, we determine that he or
she can also do sedentary and light work.” 20 C.F.R. § 404.1567(c).



                                               8
                                 IV. DISCUSSION

         The court construes McDowell’s brief as presenting three issues on appeal:

(1) the ALJ erred in determining that McDowell’s RFC permits him to perform

medium level work; (2) the ALJ erred in determining that McDowell is not disabled

according to Grid Rule 202.06; and (3) the ALJ improperly applied the Eleventh

Circuit pain standard. Doc. 14. The court finds that these contentions are without

merit.

A.       Residual Functional Capacity

         McDowell asserts that his RFC limits him to less than medium work. Doc. 14

at 12. “[T]he ALJ has the responsibility for determining a claimant’s RFC.” Castle

v. Colvin, 557 F. App’x 849, 853–54 (11th Cir. 2014) (citing 20 C.F.R.

§ 404.1546(c)). To do so, the ALJ must follow a two-step process. First, she must

determine whether there is a physical or mental impairment that could produce the

claimant’s symptoms. R. 15. Then, the ALJ must evaluate the intensity, persistence,

and limiting effects of the claimant’s symptoms to determine the extent to which

these symptoms limit the claimant’s functional capacity. R. 15.

         “To find that an ALJ’s RFC determination is supported by substantial

evidence, it must be shown that the ALJ has provided a sufficient rationale to link

substantial record evidence to the conclusions reached.” Eaton v. Colvin, 180 F.

Supp. 3d 1037, 1055 (S.D. Ala. 2016) (citation and internal quotation marks



                                          9
omitted). There is no requirement that the RFC assessment “be supported by the

assessment of an examining or treating physician.” Id. at 1055–56. And the ALJ

need not “specifically refer to every piece of evidence, so long as the ALJ’s decision

is not a broad rejection, i.e., where the ALJ does not provide enough reasoning for a

reviewing court to conclude that the ALJ considered the claimant’s medical

condition as a whole.” Packer v. Comm’r, Soc. Sec. Admin., 542 F. App’x 890, 891–

92 (11th Cir. 2013). “The question is not . . . whether the ALJ could have reasonably

credited [the claimant’s] testimony, but whether the ALJ was clearly wrong to

discredit it.” Werner v. Comm’r, Soc. Sec., 421 F. App’x 935, 939 (11th Cir. 2011).

The “ALJ is obligated to consider all relevant medical evidence and may not cherry-

pick facts to support a finding of non-disability while ignoring evidence that points

to a disability finding.” Dicks v. Colvin, 2016 WL 4927637, at *4 (M.D. Fla. Sept.

16, 2016).

      Here, there is substantial evidence to support the ALJ’s finding that

McDowell had the RFC to perform a limited range of medium work. After

considering the evidence, the ALJ found that McDowell’s medically determinable

impairments could cause his alleged symptoms. R. 16. But the ALJ determined that

the intensity, persistence, and limiting effects of his symptoms allowed for work at

the medium exertional level. R. 15.

      McDowell argues that Dr. John Larry’s opinion shows that he is unable to



                                         10
perform medium work. Doc. 14 at 12. McDowell notes that Dr. Larry diagnosed

slight subluxation and mild facet arthropathy. Doc. 14 at 12. McDowell also

emphasizes that Dr. Larry found decreased muscle strength in his right extremities.

Doc. 12 at 14.

      Additionally, McDowell points to his own testimony that he has burning pain

in his feet, that he must sit down to elevate his legs, and that he encounters

difficulties when walking on concrete or asphalt and climbing stairs. Doc. 12 at 14.

However, “[e]ven if the evidence preponderates against the Secretary’s factual

findings, [the court] must affirm if the decision reached is supported by substantial

evidence.” Martin, 894 at 1529. Here, the ALJ’s decision is supported by substantial

evidence.

      The ALJ relied on Dr. Larry’s opinion to support her conclusion that

McDowell is capable of performing a limited range of medium work. The ALJ noted

that while Dr. Larry found slight subluxation and mild facet arthropathy, Dr. Larry

determined that McDowell had only mild degenerative changes for someone his age.

R. 16 & 315. The ALJ emphasized that Dr. Larry found no acute findings. R. 16 &

315. The ALJ also highlighted that Dr. Larry found no other musculoskeletal

abnormalities despite decreased muscle strength in the right upper extremity. R. 16

& 305.

      Additionally, the ALJ bolstered her decision with treatment records from Dr.



                                         11
Andrew Hodges, McDowell’s treating physician. The ALJ underscored that Dr.

Hodges ultimately concluded that McDowell did not have rheumatoid arthritis

despite finding crepitus, effusion, and tenderness. R. 16. The ALJ stressed that Dr.

Hodges did not recommend physical or intensive therapy, and treated McDowell’s

symptoms only with medication. R. 16. The ALJ also pointed out that the record

does not indicate that McDowell ever saw a rheumatologist after Dr. Hodges

referring him to one. R. 16. Additionally, the ALJ considered X-rays ordered by Dr.

Hodges, which demonstrated that McDowell suffered from a heel spur but no acute

abnormality. R. 16–17 & 352.

      Without any other medical evidence regarding McDowell’s mental health in

the record, the ALJ supported her RFC finding with the opinion of state agency

medical consultant Dr. Robert Estock. Dr. Estock determined that McDowell had

mild restrictions in his activities of daily living and no restrictions in social

functioning or maintaining concentration, persistence, and pace. R. 17 & 88. The

ALJ emphasized that McDowell had not undergone any formal mental health

treatment. R. 17.

      The ALJ also relied on the opinion of state agency medical consultant Dr.

Robert Heilpern. The ALJ considered Dr. Heilpern’s opinion that McDowell could

frequently lift and carry 25 pounds, could stand, walk, or sit for six hours in an eight-

hour workday, and could frequently balance, stoop, kneel, crouch, and crawl. R. 17



                                           12
& 90–93. The ALJ also noted Dr. Heilpern’s determination that McDowell could

lift 50 pounds occasionally and could frequently climb ramps and stairs, but never

climb ladders, ropes, or scaffolds. R. 17 & 90–93.

       Using this evidence, along with the function reports of McDowell and his

wife, the ALJ concluded that McDowell has the RFC to perform a limited range of

medium work. This determination is supported by the substantial evidence detailed

above, and the ALJ provided a sufficient rationale to link that evidence to her

conclusion. Eaton, 180 F. Supp. 3d at 1055. Accordingly, McDowell’s contention

that his RFC should be limited to less than medium work is unavailing.3

C.     Grid Rule 202.06

       McDowell contends that he is disabled according to Grid Rule 202.06. Doc.

14 at 12. The Social Security Administration has established Medical-Vocational

Guidelines, commonly known as “the Grids,” upon which the Commissioner may

rely in determining whether work exists in the national economy that the claimant is

able to perform. See Miller v. Comm’r of Soc. Sec., 241 F. App’x 631, 635 (11th Cir.

2007). The ALJ should not rely exclusively on the Grids where the claimant is

unable to perform a full range of work at a given RFC or where the claimant suffers


3
  McDowell also asserts that the ALJ erred in finding that he is capable of performing his past
relevant work of auto parts deliverer at the medium exertional level. Doc. 14 at 10. As discussed
above, the ALJ supported the medium exertional level RFC finding with substantial evidence.
Additionally, she explained that the Dictionary of Occupational Titles and the VE classify
McDowell’s past relevant work at the medium exertional level. R. 18. Accordingly, this assertion
is due to be overruled.


                                               13
from non-exertional impairments. Phillips v. Barnhart, 357 F.3d 1232, 1242 (11th

Cir. 2004). In other words, the Commissioner may apply the Grids to a claimant’s

case if the claimant can perform all or substantially all the exertional demands at a

given level of exertion. R. 19. Exertional impairments are those that place limits on

individual’s ability to meet job strength requirements. See Foote v. Charter, 67 F.3d

1553, 1559 (11th Cir. 1995).

      Under Grid Rule 202.06, a person of advanced age limited to light work is

disabled if that person has a high school education or more, his education level does

not provide for direct entry into skilled work, and he has skilled or semi-skilled skills

that are non-transferrable. 20 C.F.R. pt. 404, subpt. P, app. 2, § 202.06. McDowell

asserts that he is disabled under Grid Rule 202.06, but this Grid is not applicable to

McDowell’s case. As summarized above, Grid Rule 202.06 applies to a claimant

limited to performing light work. This court has found that substantial evidence

supports the ALJ’s finding that McDowell is capable of performing medium work

with some exertional limitations. Accordingly, McDowell does not satisfy the

criteria of Rule 202.06.

D.    Eleventh Circuit Pain Standard

      McDowell asserts that his subjective testimony satisfies the pain standard, and

that the ALJ’s reasons for discrediting his testimony are inadequate. Doc. 14 at 14.

McDowell testified that his arthritis aches constantly. R. 64–66. His arthritis is



                                           14
painful in the summer but the pain is more acute in the winter. R. 64. It prevents

him from running or from standing for extended periods of time. R. 67–68. He has

complained to doctors that his pain is moderately severe. R. 16.

      The Social Security Regulations provide that a claimant’s subjective

complaints of pain cannot alone establish disability. Rather, the regulations describe

additional objective evidence that permits a finding of disability. See 42 U.S.C.

§ 423(d)(5)(A); 20 C.F.R. § 404.1529. Interpreting these regulations, the Eleventh

Circuit has articulated a “pain standard” that applies when a claimant attempts to

establish disability through her own testimony of pain or other subjective symptoms.

When establishing disability in this manner, a claimant must satisfy two parts of the

Eleventh Circuit’s three-part pain standard: “(1) evidence of an underlying medical

condition; and (2) either (a) objective medical evidence confirming the severity of

the alleged pain; or (b) that the objectively determined medical condition can

reasonably be expected to give rise to the claimed pain.” Wilson v. Barnhart, 284

F.3d 1219, 1225 (11th Cir. 2002).

      “[I]f a claimant testifies to disabling pain and satisfies the three part pain

standard, the ALJ must find a disability unless the ALJ properly discredits the

claimant’s testimony. Crow v. Colvin, 36 F. Supp. 3d 1255, 1259 (N.D. Ala. 2014).

A claimant’s testimony that is supported by medical evidence and satisfies the pain

standard “is itself sufficient to support a finding of disability.” Holt v. Sullivan, 921



                                           15
F.2d 1221, 1223 (11th Cir. 1991). But an ALJ is free to determine that a claimant’s

testimony is not credible. See Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir.

2005); Crow, 36 F. Supp. 3d at 1259. Thus, after the pain standard is satisfied, the

“ALJ must make credibility determinations regarding a claimant’s claims of pain”

to determine whether the claimant is truly disabled. Fries v. Comm’r of Soc. Sec.

Admin., 196 F. App’x 827, 833 (11th Cir. 2006); Crow, 36 F. Supp. 3d at 1259.

      When determining the credibility of a claimant’s testimony as to her

symptoms, the ALJ must follow a two-step process: “(1) first determine if the

claimant has a medically determinable impairment that could reasonably be expected

to produce the symptoms alleged; and, if so (2) evaluate the intensity and persistence

of the claimant’s symptoms such as pain and determine the extent to which the

claimant’s symptoms limit his or her ability to perform work-related activities.”

Cooley v. Comm’r of Soc. Sec., 2019 WL 211437, at *2 (M.D. Fla. Jan. 16, 2019).

“In considering the intensity, persistence, and limiting effects of the claimant’s

symptoms, the ALJ is to examine the entire case record, including the objective

medical evidence; an individual’s statements about the intensity, persistence, and

limiting effects of symptoms; statements and other information provided by medical

sources and other persons; and any other relevant evidence in the individual’s case

record.” Id. at *3 (internal citation and quotation omitted). “If the ALJ discredits

subjective testimony, he must articulate explicit and adequate reasons for doing so.”



                                         16
Wilson, 284 F.2d at 1255. “The ALJ is not required explicitly to conduct a symptom

analysis, but the reasons for his or her findings must be clear enough that they are

obvious to a reviewing court.” Carrell v. Berryhill, 2019 WL 1696698, at *4 (N.D.

Ala. Apr. 17, 2019). Otherwise, the testimony will be accepted as true. Id. The pain

standard requires that the articulated reasons be supported by substantial evidence.

Hale, 831 F.2d at 1012 (“Implicit in this rule is the requirement that such articulation

of reasons by the Secretary be supported by substantial evidence.”). In any event,

the “question is not . . . whether [the] ALJ could have reasonably credited [the

claimant’s] testimony, but whether the ALJ was clearly wrong to discredit it.”

Werner v. Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th Cir. 2011).

      Here, the ALJ found that McDowell’s medically determinable impairments

could reasonably be expected to cause the alleged symptoms. R. 16. Thus, the ALJ

concluded that McDowell satisfied the pain standard. But the ALJ discredited

McDowell’s subjective testimony, determining that McDowell’s statements

“concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record.”

R. 16.    Neither party disputes that the ALJ articulated explicit reasons for

discrediting McDowell’s testimony. Rather the question before the court is whether




                                          17
those reasons are supported by substantial evidence.4 They are.

       The ALJ specifically identified several pieces of evidence to support her

articulated credibility finding. For example, the ALJ found that the objective

diagnostic evidence from Dr. John Larry did not support McDowell’s complaints of

back pain and arthritis pain. Dr. Larry performed a consultative examination of

McDowell on July 27, 2015. He found that McDowell had no kyphosis and that his

back musculature appeared normal to inspection and palpation. R. 305. McDowell

was able to flex his upper body at the waist by 60 degrees and hyperextend by 25

degrees. R. 305. His straight leg test was normal. R. 305. Dr. Larry determined that

McDowell did suffer from right shoulder pain, but that he did not suffer from

enlarged, swollen, red, warm, tender, or deformed joints. R. 305–06. McDowell did

not need to use a cane, braces, crutches, wheelchair, or other assistive devices.

R. 303.

       Dr. Larry ordered an x-ray of McDowell’s lumbar spine and found that

McDowell had only “very slight posterior subluxation of L2 with respect to L3 . . .

which is felt to be degenerative.” R. 315.              Dr. Larry found only mild facet

arthropathy and spurring. R. 315. He also determined that McDowell had minimal


4
  Although the ALJ did not refer explicitly to the hospital records when discounting McDowell’s
allegations of pain, these records also support the ALJ’s conclusion that McDowell’s complaints
of pain are not entirely consistent with the medical evidence. Additionally, some of the hospital
visits are referrals by Dr. Hodges, on whom the ALJ did rely. For example, on May 30, 2017, Dr.
Hodges referred McDowell to have his hips and knees examined. No acute abnormality was found.
R. 345 & 349.


                                               18
areas of disc narrowing, and no bone destruction. R. 315. Based on the x-ray results

and McDowell’s age, Dr. Larry concluded that these were only mild degenerative

changes with no acute findings. R. 315. Dr. Larry concluded that McDowell’s

ability to sit, stand, walk, lift, carry, bend, squat, and kneel was somewhat impaired

by joint and spine pain complaints. R. 307. However, Dr. Larry also concluded that

McDowell’s ability to reach, see, hear, speak, understand, and manipulate small

objects was unimpaired. R. 307.

      The ALJ also noted that the treatment records from Dr. Andrew Hodges do

not contain objective findings to support McDowell’s complaints of disabling pain.

R. 16. McDowell visited Dr. Hodges with complaints of arthritis pain, and Dr.

Hodges diagnosed him with generalized osteoarthritis, but this diagnosis appears to

be based on McDowell’s subjective complaints and is not supported by objective

findings. For example, on May 12, 2016, McDowell visited Dr. Hodges with severe

joint pain. R. 318. However, upon examination, Dr. Hodges found that McDowell

had grossly normal tone and muscle strength, and full painless range of motion of

all major muscle groups and joints. R. 319–20.           He injected Kenalog into

McDowell’s right hip and prescribed the arthritis medicine Mobic, but did not refer

McDowell for more serious treatment. R. 319. Although Dr. Hodges diagnosed

McDowell with generalized osteoarthritis, he concluded that McDowell did not

present with any abnormalities. R. 320. In November 2016, McDowell went back



                                         19
to Dr. Hodges with complaints of chest pain. R. 321. He did not complain about

joint pain. R. 321. Dr. Hodges refilled McDowell’s Tramadol, which he prescribed

for “severe arthritis.” R. 322.         However, there is no evidence indicating that

Tramadol insufficiently controlled McDowell’s arthritis. R. 322. Treatment notes

from a December 2016 visit reveal similar findings. R. 324–25.

       McDowell did not return to Dr. Hodges until April 24, 2017. R. 326. On this

date, McDowell complained about osteoarthritis. R. 326. Dr. Hodges noted crepitus,

tenderness, effusion, and mild tenosynovitis. R. 327.                  Dr. Hodges switched

McDowell from Mobic to Diclofenac since the Mobic was not strong enough.

R. 327. Dr. Hodges scheduled lab testing and instructed McDowell to return in one

week for a follow up. R. 327. During the follow up visit, Dr. Hodges ordered x-rays

of McDowell’s ankle, feet, hips, and knee. R. 330. Dr. Hodges found crepitus and

effusion and noted that McDowell had tenderness in the right shoulder, bilateral hips,

bilateral knees, and bilateral ankles. R. 330. However, Dr. Hodges concluded that

there was no evidence of rheumatoid arthritis and remarked that he was considering

a diagnosis of fibromyalgia.5 R. 330. He prescribed Tramadol for generalized

osteoarthritis. R. 330. During a visit on May 30, 3017, Dr. Hodges again noted

crepitus, tenderness, and effusion, and assessed that McDowell had fibromyalgia.


5
 Although there is some indication in the record that McDowell might suffer from fibromyalgia,
McDowell does not allege that he suffers from this disorder or that fibromyalgia prevents him from
working.


                                               20
R. 333. Dr. Hodges referred McDowell to a rheumatologist (R. 333), but the lack of

rheumatology records suggests that McDowell never followed up on this

recommendation. McDowell also submitted treatment notes and lab tests from Dr.

Hodges for December 2016 and October 2017, but during these visits he complained

only of sinus trouble. R. 335–41. McDowell continued to treat with Tramadol, and

there is no evidence in the record indicating that this prescription was an ineffective

remedy for McDowell’s arthritis and back pain. R. 336.

      On this record, the ALJ properly evaluated McDowell’s pain allegations

consistent with the pain standard. She determined that McDowell had conditions

that satisfied the pain standard but rejected the alleged severity of symptoms

associated with those conditions. The court finds that the ALJ articulated reasons

for discounting McDowell’s pain allegations and that substantial evidence supports

the her reasons for doing so. See Jarrell v. Comm’r of Soc. Sec., 433 F. App’x 812,

814 (11th Cir. 2011) (“A clearly articulated credibility finding with substantial

supporting evidence in the record will not be disturbed by a reviewing court.”).

Accordingly, the Commissioner’s decision is due to be affirmed.

                                V. CONCLUSION

      For these reasons, the court concludes that the Commissioner’s decision is

supported by substantial evidence and based upon the proper legal standards.

Accordingly, the decision of the Commissioner is AFFIRMED.



                                          21
A final judgment will be entered separately.

DONE and ORDERED on March 13, 2020.


                             _________________________________
                             GRAY M. BORDEN
                             UNITED STATES MAGISTRATE JUDGE




                                  22
